          Case 5:16-cv-00614-G Document 33 Filed 12/22/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DEBORAH A. ROTH-RIEMANN,                      )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-16-614-G
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,1             )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is a Motion (Doc. No. 31) filed through counsel by Plaintiff

Deborah A. Roth-Riemann presenting two related requests. First, pursuant to Rule 60(b)(6)

of the Federal Rules of Civil Procedure, Plaintiff requests authorization for her counsel to

seek attorney’s fees under 42 U.S.C. § 406(b)(1). See McGraw v. Barnhart, 450 F.3d 493,

504-05 (10th Cir. 2006). Second, assuming the granting of the first request, Plaintiff moves

for an award of attorney fees in the amount of $15,371.48 under § 406(b). Defendant has

filed no response to the Motion within the time allowed.

       On April 10, 2017, the Court reversed the decision of the Commissioner of the

Social Security Administration (“SSA”) and remanded the case for further administrative

proceedings under the fourth sentence of 42 U.S.C. § 405(g). See J. (Doc. No. 26); see

also Roth-Riemann v. Berryhill, No. CIV-16-614-W, 2017 WL 1326305 (W.D. Okla. Apr.

10, 2017). On November 19, 2019, the SSA notified Plaintiff that she is entitled to


1
 The current Commissioner is hereby substituted as Defendant pursuant to Federal Rule
of Civil Procedure 25(d).
          Case 5:16-cv-00614-G Document 33 Filed 12/22/20 Page 2 of 4




supplemental security income payments, including $67,485.92 in past-due benefits. See

Pl.’s Mot. Ex. 1 (Doc. No. 31-1). Accordingly, the Court finds that “[s]ubstantial justice

will be served by allowing counsel to seek § 406(b)(1) fees under the authority of Rule

60(b)(6),” McGraw, 450 F.3d at 505, and grants Plaintiff’s request to file a request for

attorney’s fees pursuant to § 406(b).

       Turning to Plaintiff’s request for fees, 42 U.S.C. § 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002). For a fee request that lies within this boundary, “the attorney for the

successful claimant” still “must show that the fee sought is reasonable for the services

rendered.” Id.

       Having carefully reviewed the Motion and supporting documentation, the Court

finds that $15,371.48 is a reasonable fee award for the work performed in this case in view

of the results achieved, the applicable attorney-fee agreement, and the contingent nature of

the representation. Plaintiff and Plaintiff’s counsel stipulated in their fee agreement that in

the event of “a favorable administrative determination” “the attorney fee will be the twenty-


                                              2
          Case 5:16-cv-00614-G Document 33 Filed 12/22/20 Page 3 of 4




five percent (25%) of the past-due benefits.” Pl.’s Mot. Ex. 3 (Doc. No. 31-3) (emphasis

omitted); accord id. Ex. 4 (Doc. No. 31-4). The requested fee award is approximately 23%

of the past-due benefits awarded to Plaintiff and thus an amount contemplated by the

written agreement between Plaintiff and her counsel, given the favorable determination by

the SSA. See Pl.’s Mot. Ex. 3, at 1; Pl.’s Mot. Ex. 1, at 2.

       While before the Court, Plaintiff’s counsel filed a detailed opening brief, presenting

a well-supported argument that the administrative law judge erred in denying Plaintiff’s

supplemental security income claim. See Doc. No. 16. After the Commissioner filed a

brief in opposition, Plaintiff’s counsel reviewed the brief and filed a reply. See Doc. Nos.

19, 23. Plaintiff’s counsel represents that she spent 32.5 hours litigating Plaintiff’s

disability case in federal court, not including time spent on the attorney-fee request, which

would result in an effective hourly rate of $472.97 with respect to the requested § 406(b)

fee. See Pl.’s Mot. at 2; Pl.’s EAJA Mot. (Doc. No. 27) at 2, 5-7; see also Gisbrecht, 535

U.S. at 793, 808 (rejecting the “lodestar” method of calculating fee awards under § 406(b)

but noting that the district court may consider the hours spent and other factors in

contingency-fee cases to help assess “the reasonableness of the fee yielded by the fee

agreement”); cf. Harlan v. Colvin, No. CIV-13-477-D, 2015 WL 9295809, at *1 (W.D.

Okla. Dec. 18, 2015) (awarding $17,429.22 where the putative rate was between $517.95

and $632.64 per hour).

       Accordingly, Plaintiff’s Motion (Doc. No. 31) is GRANTED. Plaintiff’s attorney

Lisa J. McNair Palmer is awarded attorney’s fees in the amount of $15,371.48, to be paid

out of the past-due benefits Plaintiff received by reason of the remand and favorable


                                              3
          Case 5:16-cv-00614-G Document 33 Filed 12/22/20 Page 4 of 4




decision in this case. See 42 U.S.C. § 406(b)(1)(A). The Social Security Administration

shall pay this amount directly to: Lisa J. McNair Palmer, 7906 East 55th Street, Tulsa,

Oklahoma, 74145-7818. Upon payment, Ms. McNair Palmer shall promptly refund to

Plaintiff the $6542.40 previously awarded under 28 U.S.C. § 2412. See Order of June 22,

2017 (Doc. No. 30) at 1-3; McGraw, 450 F.3d at 497 & n.2.

      IT IS SO ORDERED this 22nd day of December, 2020.




                                          4
